Exhibit 10.12

 

[image_005.jpg]



 

 

July 24, 2015

 

 

Mr. Ron Fisher

903 White Horse Trail

Hinckley, Ohio 44233

 

Re:Employment Offer: Vice President of Business Development

 

Dear Mr. Fisher,

 

I am pleased to offer you a full-time position as the Vice President of Business
Development with Sigma Labs, Inc., effective on August 10, 2015. Your annual
salary will be in the amount of $180,000 and you will be paid bi-monthly on an
exempt basis. You will be exempt from minimum wage and overtime pay requirements
and you will report to the President of Sigma Labs, Inc. Our employment
relationship will be terminable at-will, which means that either you or Sigma
Labs, Inc. may terminate your employment at any time and for any reason.

 

As a regular full-time employee, you are eligible to receive medical, dental,
life, short & long-term disability, participate in the Section 125 cafeteria
plan, vision plan, 401K plan, accrue annual leave and receive holiday benefits.
If you elect insurance benefits, please return all paperwork to me no later than
your start date for coverages to begin at the earliest possible date. Please
note that all insurance coverages are based upon meeting the insurance company’s
enrollment requirements. If you choose not to elect any of the coverages, you
will need to complete a waiver form, which will be provided.

 

In addition to the benefits package discussed above, Sigma Labs has a relocation
policy for individuals relocating to the state of New Mexico that will be made
available to you.

 

Sigma Labs has a 2013 Equity Incentive Plan (the “Plan”) and wants to
acknowledge the key nature and value of your position to the long term success
of the company by granting you under the Plan, effective upon the date your
employment commences (i.e., August 10, 2015), (i) as a one-time signing bonus, a
non-qualified stock option (the "Start Date Option") to purchase up to 4,750,000
shares of common stock of Sigma Labs. The Start Date Option will have an
exercise price equal to the closing price of our common stock on the date of
grant, will vest in accordance with the schedule listed in Exhibit A, provided
you are in the employ of the company at each of the following dates, August 10,
2016, 2017, 2018 and 2019, and be on such other terms and provisions as are
contained in Sigma Labs' standard-form nonqualified stock option agreement under
the Plan, and (ii) a total of 250,000 shares (the “Shares”) of common stock of
the company, subject to vesting based on the satisfaction of certain performance
criteria set forth in Exhibit A, provided you are in the employ of the company
when any such criteria is satisfied.  Each Share will have a value equal to the
closing price of our common stock on the date of grant and will be on such other
terms and provisions as are contained in Sigma Labs' standard-form of restricted
stock letter agreement under the Plan.  We will provide you with copies of the
foregoing stock option agreement and letter agreement on or before the date your
employment commences. Additionally, Sigma Labs will grant you under the Plan,
effective as of the first calendar day following the first anniversary of the
date your employment commences (the "Option Grant Date") and provided you remain
in our employ as of such date, a non-qualified stock option (the "Anniversary
Option") to purchase up to 1,000,000 shares of common stock of Sigma Labs. The
Anniversary Date Option will have an exercise price equal to the closing price
of our common stock on the date of grant (i.e., the Option Grant Date), will
vest in accordance with the schedule listed in Exhibit A, provided you are in
the employ of the company at each of the following dates, August 11, 2017, 2018,
2019 and 2020, and be on such other terms and provisions as are contained in
Sigma Labs' standard-form nonqualified stock option agreement under the Plan.

 

[image_006.jpg] 



 

 





Page 2 of 3

 



Furthermore, as an important member of the Sigma team, Sigma wants to further
acknowledge the importance of your position by offering you a performance-based
bonus plan in accordance with the schedule listed in Exhibit A, provided that
you remain a Sigma employee in good standing.

 

Regarding location of your assigned position, Sigma Labs recognizes that you
will execute the primary duties of your position at its offices located at 3900
Paseo del Sol, Santa Fe, NM 87507. In addition, Sigma labs will provide you with
a company cell phone and laptop computer for your business use.

 

If you have questions concerning the terms stated in this letter, please let me
know. Otherwise, please note your acceptance of this offer by signing in the
space provided below. Upon completion, please PDF and send it to me via email no
later than August 3, 2015. Please mail all original documentation to the address
provided below. Nothing written in this letter changes our at-will employment
relationship either implied, in writing or orally into a contract.

 

I sincerely hope that you find the terms of this offer to be acceptable, and we
look forward to a mutually rewarding association.

 

 

Sincerely,

 

/s/ Mark J. Cola

 

Mark J. Cola

President and Chief Executive Officer

 

 

 

Attachments: Exhibit A: Compensation Package

 

 

 

Position Accepted By:

 



_/s/ Ronald K. Fisher, Jr.__________ __7/27/2015_____________________ Ronald K.
Fisher, Jr. Date



 

 

 

[image_007.jpg] 



 

 

 



Page 3 of 3



 

 

Exhibit A

Compensation Package

 

 

 [image_009.jpg]



 

 

 

* OEM agreements are defined as signed definitive documents between Sigma Labs
and a qualified OEM provider of Additive Manufacturing systems or software, and
includes but is not limited to language that clearly describes the nature of the
agreement (e.g., active sales and marketing activities and cycles, support and
consulting services, the number of units to be sold, and associated hardware and
software license pricing structure, etc.

 

 

 

 

 

[image_008.jpg] 



 

